Citation Nr: 1144597	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for depression, including as secondary to service-connected bilateral hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from February 1969 until December 1972, and subsequent service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for depression, as no evidence had been received to indicate that it was incurred in or aggravated by service or was caused by his service-connected hearing loss.  

The Veteran currently claims that he has depression secondary to his service-connected bilateral hearing loss and tinnitus, and a doctor has diagnosed this condition.  While the RO had denied a claim for service connection for anxiety years ago, this new diagnosis constitutes a different disability and a different claim from his previous claim for service connection for an anxiety disorder.  As such, the current depression claim will be considered as a separate and distinct claim from his prior claims to reopen a claim for service connection for an anxiety disorder.  See Boggs v. Peake, 520 F. 3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In the November 2011 appellant's brief, the Veteran's representative argued that the Veteran had depression due to his service-connected bilateral hearing loss and tinnitus.  The representative also quoted what appears to be a statement from the National Institute on Deafness and Other Communication Disorders that noted that tinnitus can cause depression and can be a source of real mental and emotional anguish.  

The Veteran's representative did not provide the medical treatise from which it quoted.  The RO/AMC should direct the Veteran's representative to provide that statement for consideration.

In an August 2008 record of private medical treatment, a Dr. S.Z diagnosed the Veteran with depression.  While the record indicates that the Veteran receives continuing treatment from Dr. S.Z., the latest treatment records on file from Dr. S.Z. of record were from 2008.  The RO/AMC should obtain copies of any other private medical records from Dr. S.Z. not already of record.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation (service connection) claims, the VA must provide a VA medical examination or obtain a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim. 

While the Veteran's assertion and his representative's quote from the National Institute on Deafness and Other Communication Disorders provide a very tenuous etiological relationship between the Veteran's depression and the service-connected tinnitus, the Board finds that such evidence satisfies the low threshold of a possible association for obtaining a medical opinion.  As such, the Board finds that medical opinion would be helpful in resolving the present claim.  

The Board also notes that the last VA medical records associated with the claims file were from January 2007 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from January 2007 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC should request and obtain any private medical records from Dr. S.Z. not already associated with the claims file, including records from 2008 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  The RO/AMC should request and obtain from the Veteran's representative the source material, study, or medical treatise report where he found the quote (purportedly from the National Institute on Deafness and Other Communication Disorders) he relayed in the November 2011 Appellant's Brief.

4.  Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate psychiatric examination to determine the likelihood that there is an etiological relationship between the Veteran's claimed psychiatric disorder and his service-connected disability, specifically his bilateral hearing loss and tinnitus.  

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner should render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, including depression?

b)  Is it at least as likely as not (50% probability or greater) that any currently diagnosed psychiatric  disorder has been caused by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  

For purposes of the opinion being sought, the examiner should specifically consider the following:

	Any VA medical records, private medical records, and medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be given for all opinions and conclusions expressed.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.  

3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that his cooperation in VA's efforts to develop his claim, including by reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may have a negative impact on his claim.  38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


